                           UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF WASHINGTON
                                   TACOMA DIVISION

In re:                                                      Case No. 19-41238-MJH
         Diane Renee Erdmann

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Michael G. Malaier, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/18/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 06/14/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 2.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)




  Case 19-41238-MJH           Doc 61     Filed 07/02/19      Ent. 07/02/19 10:28:02       Pg. 1 of 3
Receipts:

       Total paid by or on behalf of the debtor                          $0.00
       Less amount refunded to debtor                                    $0.00

NET RECEIPTS:                                                                                              $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $0.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                            $0.00
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $0.00

Attorney fees paid and disclosed by debtor:                         $0.00


Scheduled Creditors:
Creditor                                           Claim         Claim         Claim        Principal       Int.
Name                                 Class       Scheduled      Asserted      Allowed         Paid          Paid
BECKET & LEE LLP ATTYS           Unsecured                NA    109,123.63    109,123.63            0.00        0.00
BECKET & LEE LLP ATTYS           Unsecured                NA       5,575.33      5,575.33           0.00        0.00
CENTER FOR ADVANCED DENTAL M     Unsecured             143.00           NA            NA            0.00        0.00
CHASE BANK USA, N.A              Unsecured                NA            NA            NA            0.00        0.00
DISCOVER CARD FINANCIAL SERVIC   Unsecured         12,933.00            NA            NA            0.00        0.00
MARK CALVERT                     Unsecured        430,462.00            NA            NA            0.00        0.00
MICHELE SHAW                     Unsecured                NA            NA            NA            0.00        0.00
THOMAS P. QUINLAN                Unsecured                NA            NA            NA            0.00        0.00
UNITED STATES TREASURY           Unsecured                NA     23,426.26     23,426.26            0.00        0.00
UNITED STATES TREASURY           Priority                 NA    182,905.64    182,905.64            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)




 Case 19-41238-MJH         Doc 61            Filed 07/02/19      Ent. 07/02/19 10:28:02             Pg. 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                              $182,905.64               $0.00             $0.00
 TOTAL PRIORITY:                                        $182,905.64               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $138,125.22               $0.00             $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 07/02/2019                             By:/s/ Michael G. Malaier
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




  Case 19-41238-MJH           Doc 61      Filed 07/02/19      Ent. 07/02/19 10:28:02         Pg. 3 of 3
